Citation Nr: 0518603	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  03-18 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel




INTRODUCTION

The appellant served on active duty from August 1956 to July 
1958.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a June 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office in Indianapolis, Indiana (RO).


FINDING OF FACT

The medical evidence of record does not show a current 
diagnosis of tinnitus that is related to military service.


CONCLUSION OF LAW

Tinnitus was not incurred in active military service.  38 
U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the claimant by 
letter dated in January 2002 and January 2004 that VA would 
obtain all service personnel and service medical records, VA 
medical records, and any other medical records about which 
the veteran notified them.  The veteran was advised that it 
was his responsibility to, either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records on his behalf.  
The duty to notify the appellant of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the appellant's 
service department medical records are on file, and his VA 
examination report has been associated with the claims file.  
The appellant was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case and a supplemental statement of the 
case what evidence had been received.  There is no indication 
that any pertinent evidence was not received.  The veteran 
was afforded a VA audiological examination in November 2004.  
Thus, VA's duty to assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).


Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in the 
line of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. § 1131.  Service connection 
may also be granted where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service and 
still has the condition.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran served on active duty from August 1956 to July 
1958.  He claims that his current bilateral tinnitus is the 
result of exposure to a series of three gun blasts while 
serving with a gun crew on a Navy destroyer-tender.  The 
veteran contends that he was a fuse setter for approximately 
six months before being reassigned to a lithographer.  The 
veteran testified at a hearing before the RO in October 2004 
that he told the doctor onboard the ship about the ringing in 
his ears, but the doctor told him to "live with it."  There 
are no complaints regarding tinnitus in the service medical 
records.  On a pre-service Report of Medical History in 
February 1956, the veteran reported that he had experienced 
adenoids and running ears on the right side, but with no 
recent trouble.  On the contemporaneous Report of Medical 
Examination, the examiner noted that the clinical evaluation 
revealed that the veteran's right eardrum was "thickened."  
The veteran's separation from service examination in July 
1958 revealed a normal clinical evaluation of the ears and 
"drums," with no complaints of tinnitus.  There is no 
diagnosis of tinnitus in the service medical records.

Private treatment records from Dr. W. G., which span from 
February 2001 to April 2004, show no complaints of tinnitus.  
A note from May 2001 indicates that physical examination of 
the ears was "negative."  A December 2001 note shows the 
ears were "normal."  Lastly, a note from August 2003 also 
indicates that examination of the veteran's ears was 
"negative."

The veteran underwent a VA audiological examination in 
November 2004.  The examiner noted a review of the claims 
file.  Upon examination, the veteran complained of constant 
bilateral tinnitus.  The veteran reported one significant 
incident where he was in close proximity to 5-inch guns on 
the open deck, with no hearing protection worn.  The veteran 
reported that there were airplanes on the ship, but that he 
did not work in close proximity with the aircraft.  The 
veteran reported no significant history of recreational or 
occupational noise exposure.  Upon physical examination, 
immittance testing was found to be consistent with normal 
middle ear volume and compliance, bilaterally.  The examiner 
opined that the veteran's tinnitus was less likely than not 
due to noise exposure during military service.  The examiner 
explained:

The veteran reported a significant 
history of high blood pressure for 
approximately three years with 
medications being taken for that 
condition, as well as a baby aspirin per 
day for two years which could be a 
determining factor in the tinnitus.  The 
veteran also did not report a significant 
history of noise exposure upon repeated 
questioning, only described the one 
incident with very minimal decrease in 
hearing for less than a day.  The veteran 
also denied close proximity to any 
aircraft or any additional artillery 
noise during that time.  The veteran did 
not report being a gunner in close 
proximity to the guns, but doing repair 
on the ship.

The veteran's representative argues, in a February 2005 
statement, that the November 2004 examination is inadequate 
as the examiner did not review the entire claims file since 
the transcript of the hearing before the RO was not in the 
file at the time of the examination.  However, the veteran 
submitted a statement contemporaneous with the RO hearing, 
which indicated he waived any requirement that the hearing be 
transcribed except in the case that his appeal was certified 
to the Board.  After the RO hearing, and upon issuance of the 
December 2004 supplemental statement of the case, which 
upheld the previous denial of service connection, the RO 
hearing was transcribed and associated with the claims file, 
also in December 2004.  Additionally, the examiner at the 
November 2004, considered the veteran's history, not only by 
review of the claims file, but as reported to the examiner by 
the veteran.  The Board finds that the November 2004 
audiological examination report is adequate for determining 
the issue of service connection.

In this case, the service medical records do not show any 
complaints of ringing in the ears.  There is no in-service 
diagnosis of tinnitus.  The earliest medical evidence 
associated with the claims file regarding tinnitus appears in 
2004, forty-six years after separation from service.  
Although a diagnosis of tinnitus is not shown in the service 
medical records or at separation therefrom, service 
connection can be established for hearing disabilities if 
medical evidence shows that it is actually due to incidents 
of service.  38 C.F.R. § 3.303(d); Hensley v. Brown, 5 Vet. 
App. 155 (1993).  However, in this case, the objective 
medical evidence does not support a nexus between the 
veteran's current tinnitus and his time in service.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, the preponderance of 
the evidence is against the veteran's claim, and the doctrine 
is not for application.  Id.


ORDER

Service connection for tinnitus is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


